


Exhibit 10.40

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT is entered into as of the 17th day of April, 2008, by
and between SEALY CORPORATION, a Delaware corporation (the “Company”), and the
Employee (as defined below).

 

 

 

W I T N E S S E T H:

 

 

 

WHEREAS, the Company and the Employee (collectively “the Parties”) desire to
enter into this Employment Agreement (the “Agreement”) as hereinafter set forth;

 

 

 

NOW, THEREFORE, the Company and Employee agree as follows:

 

 

 

 

1.

MAJOR DEFINED TERMS.

 

 

 

 

 

(a)

“Annual Base Salary” shall be Two Hundred Forty Thousand dollars ($240,000),
subject to annual review by the Human Resources Committee of the Board and may
during the Employment Term be increased, but not decreased, to the extent, if
any, that said Committee may determine.

 

 

 

 

 

 

(b)

“Cause” shall be as defined in Subsection 4(b) below.

 

 

 

 

 

 

(c)

“Good Reason” shall be as defined in Subsection 4(g) below.

 

 

 

 

 

 

(d)

“Employee” shall mean Louis Bachicha.

 

 

 

 

 

(e)

“Employee Address” is:

One Office Parkway

 

 

Trinity, North Carolina 27370.

 

 

 

 

 

(f)

“Employment Term” shall:

 

 

 

 

 

 

(i)

be for an initial one (1) year term commencing on the date of this Agreement,
which term shall automatically be extended one calendar day for each calendar
day that the Employee is employed by the Company after the date of this
Agreement so that the remaining Employment Term shall always be one (1) year;

 

 

 

 

 

 

 

 

(ii)

provided that the Employment Term, as provided in Section 4 hereof, may be
terminated prior to the date specified above in this Subsection 1(f).

 

 

 

 

 

(g)

“Position” shall mean: Executive Vice President Sales.

 

 

 

 

 

 

(h)

“Target Annual Bonus Percentage” shall be thirty-five percent (35%) of
Employee’s Annual Base Salary with a range of zero percent (0%) to seventy
percent (70%) of Annual Base Salary.

 

 

 

 

 

2.

POSITION, DUTIES, AND RESPONSIBILITIES. Subject to the conditions set forth
herein, at all times during the

Employment Term, the Employee shall:

 

 

 

 

 

 

(a)

Hold the Position reporting to the Chief Executive Officer, President or Chief
Operating Officer of the Company (the “Chief Executive Officer”) or a corporate
officer who reports directly to the Chief Executive Officer;

 

 

 

 

 

 

(b)

Have those duties and responsibilities, and the authority, customarily possessed
by the Position at comparable size corporations and such additional duties as
may be assigned to the Employee from time to time by the Board of Directors of
the Company (the “Board”) or the Chief Executive Officer which are consistent
with the Position at a major corporation;

 

1

--------------------------------------------------------------------------------


 

 

 

(c)

Adhere to such reasonable written policies and directives, and such reasonable
unwritten policies and directives as are of common knowledge to executive
officers of the Company, as may be promulgated from time to time by the Board or
the Chief Executive Officer and which are applicable to executive officers of
the Company;

 

 

 

 

 

 

(d)

Invest in the Company only in accordance with any insider trading policy of the
Company in effect at the time of the investment; and

 

 

 

 

 

 

(e)

Devote the Employee’s entire business time, energy, and talent to the business,
and to the furtherance of the purposes and objectives, of the Company, and
neither directly nor indirectly act as an employee of or render any business,
commercial, or professional services to any other person, firm or organization
for compensation, without the prior written approval of the Board or the Chief
Executive Officer.

 

 

 

 

Nothing in this Agreement shall preclude the Employee from devoting reasonable
periods of time to charitable and community activities or the management of the
Employee’s investment assets, provided such activities do not interfere with the
performance by the Employee of the Employee’s duties hereunder.

 

                 3.          SALARY, BONUS AND BENEFITS. For services rendered
by the Employee on behalf of the Company during the Employment Term, the
following salary, bonus and benefits shall be provided to the Employee by the
Company:

 

 

 

(a)

The Company shall pay to the Employee, in equal installments, according to the
Company’s then current practice for paying its executive officers in effect from
time to time during the Employment Term, the Annual Base Salary.

 

 

 

 

 

 

(b)

The Employee shall participate in the Sealy Corporation Annual Bonus Plan (the
“Bonus Plan”) in accordance with the provisions of that Plan as in effect as of
the date of this Agreement based on the Target Annual Bonus Percentage.

 

 

 

 

 

 

(c)

The Employee shall be eligible for participation in such other benefit plans,
including, but not limited to, the Company’s Profit Sharing Plan and Trust,
Executive Severance Benefit Plan, Benefit Equalization Plan, Short-Term and Long
Term Disability Plans, Group Term Life Insurance Plan, Medical Plan or PPO,
Dental Plan, the 401(k) feature of the Profit Sharing Plan and the 1998 Stock
Option Plan, as the Board may adopt from time to time and in which the Company’s
executive officers are eligible to participate. Such participation shall be
subject to the terms and conditions set forth in the applicable plan documents.
As is more fully set forth in Section 6 hereof, the Employee shall not be
entitled to duplicative payments under this Agreement and the Executive
Severance Benefit Plan.

 

 

 

 

 

 

(d)

Without limiting the generality of Subsection 3(c) above, for so long as such
coverage shall be available to the executive officers of the Company, the
Employee shall be eligible to participate in the Company’s Group Term Life
Insurance Plan with a death benefit to be provided at the level of one and one
half (1 ½) times annual base salary at Company expense, plus extended coverage
with a death benefit to be provided of at least the level in effect on the date
of this Agreement for the Employee under such Plan at the Employee’s discretion
and expense.

 

 

 

 

 

 

(e)

The Employee shall be entitled to take, during each calendar year period during
the Employment Term, vacation time equal to four (4) weeks per year.

 

2

--------------------------------------------------------------------------------


 

 

 

(f)

In addition, the Parties do hereby further confirm that any shares of Class A
Common Stock of the Company (“Class A Shares”), and any options to purchase
additional Class A Shares previously granted to Employee are in addition to, and
not in lieu of, any shares or options which may be granted under any other plan
or arrangement of the Company after the date of this Agreement, and (b) the
various stock agreements and stock option agreements, and any related
Stockholder Agreement (the “Stockholder Agreement”) between the Parties (such
agreements being hereinafter referred to collectively as the “Pre-existing
Agreements”), all remain in full force and effect except as otherwise provided
herein.  Notwithstanding the foregoing, to the extent that any provision
contained herein is inconsistent with the terms of any of the Pre-existing
Agreements, the terms of this Agreement shall be controlling.

 

                 4.          TERMINATION OF EMPLOYMENT.  As indicated in
Subsection 1(b)(ii), the Employment Term may terminate prior to the date
specified in Subsection 1(b)(i) as follows:

 

 

 

(a)

The Employee’s employment hereunder will terminate without further notice upon
the death of the Employee.

 

 

 

 

 

 

(b)

The Company may terminate the Employee’s employment hereunder effective
immediately upon giving written notice of such termination for “Cause”. For
these purposes, “Cause” shall mean the following:

 

 

 

 

 

 

 

(i)

Commission by the Employee (evidenced by a conviction or written, voluntary and
freely given confession) of a criminal act constituting a felony;

 

 

 

 

 

 

 

 

(ii)

Commission by the Employee of a material breach or material default of any of
the Employee’s agreements or obligations under any provision of this Agreement,
including, without limitation, the Employee’s agreements and obligations under
Subsections 2(a) through 2(e) and Sections 8 and 9 of this Agreement, which is
not cured in all material respects within thirty (30) days after the Chief
Executive Officer or the designee thereof gives written notice thereof to the
Employee; or

 

 

 

 

 

 

 

 

(iii)

Commission by the Employee, when carrying out the Employee’s duties under this
Agreement, of acts or the omission of any act, which both: (A) constitutes gross
negligence or willful misconduct and (B) results in material economic harm to
the Company or has a materially adverse effect on the Company’s operations,
properties or business relationships.

 

 

 

 

 

 

 

(c)

The Employee’s employment hereunder may be terminated by the Company upon the
Employee’s disability, if the Employee is prevented from performing the
Employee’s duties hereunder by reason of physical or mental incapacity for a
period of one hundred eighty (180) consecutive days in any period of two
consecutive fiscal years of the Company, but the Employee shall be entitled to
full compensation and benefits hereunder until the close of such one hundred and
eighty (180) day period.

 

 

 

 

 

 

 

(d)

The Company may terminate the Employee’s employment hereunder without Cause at
any time upon thirty (30) days written notice.

 

 

 

 

 

 

 

(e)

The Employee may terminate employment hereunder effective immediately upon
giving written notice of such termination for “Good Reason”, as defined in
Subsection 4(g) below.

 

 

 

 

 

 

 

(f)

The Employee may terminate employment hereunder without Good Reason at any time
upon thirty (30) days written notice.

 

3

--------------------------------------------------------------------------------


 

 

 

(g)

For purposes of this Agreement, “Good Reason” means the occurrence of (i) any
reduction in either the annual base salary of the Employee or the Target Annual
Bonus Percentage or maximum annual bonus percentage applicable to the Employee
under the Bonus Plan, (ii) any material reduction in the position, authority or
office of the Employee, (iii) any material reduction in the Employee’s
responsibilities or duties for the Company, (iv) any material adverse change or
reduction in the aggregate “Minimum Benefits,” as hereinafter defined, provided
to the Employee as of the date of this Agreement (provided that any material
reduction in such aggregate Minimum Benefits that is required by law or applies
generally to all employees of the Company shall not constitute “Good Reason” as
defined hereunder), (v) any relocation of the Employee’s principal place of work
with the Company to a place more than twenty-five (25) miles from the
geographical center of Greensboro, North Carolina, or (vi) the material breach
or material default by the Company of any of its agreements or obligations under
any provision of this Agreement. As used in this Subsection 4(g), an “adverse
change or material reduction” in the aggregate Minimum Benefits shall be deemed
to result from any reduction or any series of reductions which, in the
aggregate, exceeds five percent (5%) of the value of such aggregate Minimum
Benefits determined as of the date of this Agreement. As used in this Subsection
4(g), Minimum Benefits are life insurance, accidental death, long term
disability, short term disability, medical, dental, and vision benefits and the
Company’s expense reimbursement policy The Employee within ninety (90) days of
obtaining notice of Good Reason shall give written notice to the Company on or
before the date of termination of employment for Good Reason stating that the
Employee is terminating employment with the Company and specifying in detail the
reasons for such termination. If the Company does not object to such notice by
notifying the Employee in writing within five (5) days following the date of the
Company’s receipt of the Employee’s notice of termination, the Company shall be
deemed to have agreed that such termination was for Good Reason. The parties
agree that “Good Reason” will not be deemed to have occurred merely because the
Company becomes a subsidiary or division of another entity provided the Employee
continues to serve in the position set forth in Section 2 above of such
subsidiary or division and such subsidiary or division is comparable in size to
the organization consisting of the Company and its subsidiaries. The parties
further agree that “Good Reason” will be deemed to have occurred if the
purchaser, in connection with the sale or transfer of all or substantially all
of the assets of the Company, does not assume this Agreement in accordance with
Section 11 hereof. If the Employee does not give a written termination notice to
the Company within ninty (90) days of the Employee obtaining notice of such Good
Reason, then such Good Reason shall no longer provide a basis for the employee’s
termination of employment with the Company.

 

 

 

 

 

 

5.

SEVERANCE COMPENSATION. If the Employee’s employment is terminated, the
following severance provisions will apply:

 

 

 

 

 

 

(a)

If the Employee’s employment is terminated by the Company other than for Cause
or is terminated by the Employee for Good Reason, then, through the remaining
Employment Term as specified in Subsection 1(f) hereof, (such remaining
Employment Term is hereinafter referred to as the “Payment Term”) the Company
shall:

 

 

 

 

 

 

 

(i)

continue to pay the Employee’s annual base salary in the then prevailing amount
and at the times specified in Subsection 3(a) hereof, or if such annual base
salary has decreased during the one year period ending on the Employee’s
termination of employment, at the highest rate in effect during such one year
period;

 

 

 

 

 

 

 

 

(ii)

continue the Employee’s participation in the Bonus Plan as provided in
Subsection 3(b) hereof provided that the Company will:

 

4

--------------------------------------------------------------------------------


 

 

 

 

 

(A)

pay the Employee a prorated bonus under the Bonus Plan for the partial year
period ending on the date of the Employee’s termination of employment calculated
as if the Employee had continued to be employed for the entire year except that
the Employee’s bonus percentage (calculated at the time and in the manner
customary as of the date of this Agreement, but disregarding the termination of
employment of the Employee) shall be applied to the Employee’s annual base
salary payable in accordance with Subsection 3(a) hereof for the partial year
period ending on the Employee’s termination of employment; and

 

 

 

 

 

 

 

 

 

 

(B)

thereafter, during the remainder of the Payment Term, a bonus equal to the
Employee’s Target Annual Bonus Percentage, multiplied by the Employee’s annual
base salary in the amount specified in Subsection 5(a)(i) payable during the
year (or portion thereof) for which the bonus is being calculated; with such
amounts being payable when bonuses under the Bonus Plan are customarily payable,
except that the final bonus shall be payable with the final payment of the
annual base salary under Subsection 5(a)(i) hereof;

 

 

 

 

 

 

 

 

 

(iii)

continue in effect the medical and dental coverage, and any life insurance
protection (including life insurance protection being paid for by the Employee),
being provided to the Employee immediately prior to the Employee’s termination
of employment, or if any of such benefits have decreased during the one year
period ending on the Employee’s termination of employment, at the highest level
in effect during such one year period, as long as the Employee continues to make
the applicable employee contributions in effect during the Payment Term based on
the most senior level contribution rate; and

 

 

 

 

 

 

 

 

(iv)

pay for executive outplacement services for the Employee from a nationally
recognized executive outplacement firm at the level provided for vice-presidents
of comparable size corporations, provided that such outplacement services will
be provided for a one year period commencing on the date of termination of
employment regardless of the Payment Term.

 

 

 

 

 

 

(b)

If the Employee’s employment hereunder terminates due to the Employee’s death,
disability, termination by the Company for Cause or termination by the Employee
other than for Good Reason, then no further compensation or benefits will be
provided to the Employee by the Company under this Agreement following the date
of such termination of employment other than payment of compensation earned to
the date of termination of employment but not yet paid. As more fully and
generally provided in Section 15 hereof, this Subsection 5(b) shall not be
interpreted to deny the Employee any benefits to which he may be entitled under
any plan or arrangement of the Company applicable to the Employee. Likewise,
this Subsection 5(b) shall not be interpreted to entitle the Employee to a bonus
under the Bonus Plan following his termination of employment except as provided
in the Bonus Plan which requires employment on the last day of the Company’s
taxable year as a condition to receipt of a bonus thereunder for such year
except in the cases of death, disability or retirement at or after either age 62
with ten years of service with the Company or age 65.

 

 

 

 

 

 

(c)

Notwithstanding anything contained in this Agreement to the contrary, other than
Section 15 hereof, if the Employee breaches any of the Employee’s obligations
under Section 8 or 9 hereof, no further severance payments or other benefits
will be payable to the Employee under this Section 5.

 

5

--------------------------------------------------------------------------------


 

6.             SEVERANCE PLAN.  It is the intention of the Parties that this
Agreement provide special benefits to the Employee.  If at any time the
Company’s Executive Severance Benefit Plan would provide better cash severance
benefits to the Employee than this Agreement, the Employee may elect to receive
such better cash severance benefits in lieu of the cash severance benefits
provided under Subsections 5(a)(i) and 5(a)(ii) this Agreement, while continuing
to receive any other benefits or coverages available under this Agreement.  If
this Agreement would provide better cash severance benefits to the Employee than
the Company’s Executive Severance Benefit Plan, the Employee shall receive the
cash severance benefits under this Agreement, as well as any other benefits or
coverages available under this Agreement.  In such case, the cash severance
benefits under this Agreement shall be in lieu of the cash severance benefits
payable under the Company’s Executive Severance Benefit Plan.

 

7.             PLAN AMENDMENTS.  To the extent any provisions of this Agreement
modify the terms of any existing plan, policy or arrangement affecting the
compensation or benefits of the Employee, as appropriate, (a) such modification
as set forth herein shall be deemed an amendment to such plan, policy or
arrangement as to the Employee, and both the Company and the Employee hereby
consent to such amendment, (b) the Company will appropriately modify such plan,
policy or arrangement to correspond to this Agreement with respect to the
Employee, or (c) the Company will provide an “Alternative Benefit,” as defined
in Section 13 hereof, to or on behalf of the Employee in accordance with the
provisions of such Section 13.

 

8.             CONFIDENTIAL INFORMATION.  The Employee agrees that the Employee
will not, during the Employment Term or at any time thereafter, either directly
or indirectly, disclose or make known to any other person, firm, or corporation
any confidential information, trade secret or proprietary information of the
Company that the Employee may acquire in the performance of the Employee’s
duties hereunder (except in good faith in the ordinary course of business for
the Company to a person who will be advised by the Employee to keep such
information confidential) or make use of any of such confidential information
except in the performance of the Employee’s duties or when required to do so by
legal process, by any governmental agency having supervisory authority over the
business of the Company or by any administrative or legislative body (including
a committee thereof) that requires the Employee to divulge, disclose or make
accessible such information.  In the event that the Employee is so ordered, the
Employee shall so advise the Company in order to allow the Company the
opportunity to object to or otherwise resist such order.  Upon the termination
of the Employee’s employment with the Company, the Employee agrees to deliver
forthwith to the Company any and all proprietary literature, documents,
correspondence, and other proprietary materials and records furnished to or
acquired by the Employee during the course of such employment. In the event of a
breach or threatened breach of this Section 8 by the Employee, the Company will
be entitled to preliminary and permanent injunctive relief, without bond or
security, sufficient to enforce the provisions hereof and the Company will be
entitled to pursue such other remedies at law or in equity which it deems
appropriate.

 

9.             NON-COMPETITION.   In consideration of this Agreement, the
Employee agrees that, during the Employment Term, and for one year thereafter,
the Employee shall not act as a proprietor, investor, director, officer,
employee, substantial stockholder, consultant, or partner in any mattress
retailer which does not sell Sealy products or with any of the following
mattress manufacturing companies or their affiliates: Simmons, Serta, Spring
Air, Kingsdown, Tempurpedic, and Select Comfort. The Employee understands that
the foregoing restrictions may limit the Employee’s ability to engage in certain
business pursuits during the period provided for above, but acknowledges that
the Employee will receive sufficiently higher remuneration and other benefits
from the Company hereunder than the Employee would otherwise receive to justify
such restriction.  The Employee acknowledges that the Employee understands the
effect of the provisions of this Section 9, and that the Employee has had
reasonable time to consider the effect of these provisions, and that the
Employee was encouraged to and had an opportunity to consult an attorney with
respect to these provisions.  The Company and the Employee consider the
restrictions contained in this Section 9 to be reasonable and necessary. 
Nevertheless, if any aspect of these restrictions is found to be unreasonable or
otherwise unenforceable by a court of competent jurisdiction, the Parties intend
for such restrictions to be modified by such court so as to be reasonable and
enforceable and, as so modified by the court, to be fully enforced.   In the
event of a breach or threatened breach of this Section 9 by the Employee, the
Company will be entitled to preliminary and permanent injunctive relief, without
bond or security, sufficient to enforce the provisions hereof and the Company
will be entitled to pursue such other remedies at law or in equity which it
deems appropriate.

 

6

--------------------------------------------------------------------------------


 

10.           NOTICES.  For purposes of this Agreement, all communications
provided for herein shall be in writing and shall be deemed to have been duly
given when hand delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

 

 

(a)

If the notice is to the Company:

 

 

 

 

 

Chief Executive Officer

 

 

Sealy Corporation

 

 

One Office Parkway

 

 

Trinity, North Carolina 27370

 

 

 

 

 

With a copy to:

 

 

 

 

 

Mr. Kenneth L. Walker

 

 

Senior Vice President, General Counsel & Secretary

 

 

Sealy Corporation

 

 

One Office Parkway

 

 

Trinity, NC  27370

 

 

 

 

(b)

If the notice is to the Employee:

 

 

 

 

 

At the Employee Address

 

or to such other address as either party may have furnished to the other in
writing and in accordance herewith; except that notices of change of address
shall be effective only upon receipt.

 

11.           ASSIGNMENT; BINDING EFFECT.  This Agreement shall be binding upon
and inure to the benefit of the parties to this Agreement and their respective
successors, heirs (in the case of the Employee) and permitted assigns.  No
rights or obligations of the Company under this Agreement may be assigned or
transferred by the Company except that such rights or obligations may be
assigned or transferred in connection with the sale or transfer of all or
substantially all of the assets of the Company, provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company and such assignee or transferee expressly assumes the liabilities,
obligations and duties of the Company, as contained in this Agreement, either
contractually or as a matter of law.  The Company further agrees that, in the
event of a sale or transfer of assets as described in the preceding sentence, it
shall be a condition precedent to the consummation of any such transaction that
the assignee or transferee expressly assumes the liabilities, obligations and
duties of the Company hereunder.  No rights or obligations of the Employee under
this Agreement may be assigned or transferred by the Employee other than the
Employee’s rights to compensation and benefits, which may be transferred only by
will or operation of law, except as provided in this Section 11.

 

The Employee shall be entitled, to the extent permitted under any applicable
law, to select and change a beneficiary or beneficiaries to receive any
compensation or benefits payable hereunder following the Employee’s death by
giving the Company written notice thereof.  In the absence of such a selection,
any compensation or benefit payable under this Agreement following the death of
the Employee shall be payable to the Employee’s spouse, or if such spouse shall
not survive the Employee, to the Employee’s estate.  In the event of the
Employee’s death or a judicial determination of his incompetence, reference in
this Agreement to the Employee shall be deemed, where appropriate, to refer to
the Employee’s beneficiary, estate or other legal representative.

 

12.           INVALID PROVISIONS.  Any provision of this Agreement that is
prohibited or unenforceable shall be ineffective to the extent, but only to the
extent, of such prohibition or unenforceability without invalidating the
remaining portions hereof and such remaining portions of this Agreement shall
continue to be in full force and effect.  In the event that any provision of
this Agreement shall be determined to be invalid or unenforceable, the Parties
will negotiate in good faith to replace such provision with another provision
that will be valid or enforceable and that is as close as practicable to the
provisions held invalid or unenforceable.

 

7

--------------------------------------------------------------------------------


 

13.           ALTERNATIVE SATISFACTION OF COMPANY’S OBLIGATIONS.  In the event
this Agreement provides for payments or benefits to or on behalf of the Employee
which cannot be provided under the Company’s benefit plans, policies or
arrangements either because such plans, policies or arrangements no longer exist
or no longer provide such benefits or because provision of such benefits to the
Employee would adversely affect the tax qualified or tax advantaged status of
such plans, policies or arrangements for the Employee or other participants
therein, the Company may provide the Employee with an “Alternative Benefit,” as
defined in this Section 13, in lieu thereof.  The Alternative Benefit is a
benefit or payment which places the Employee and the Employee’s dependents in at
least as good of an economic position as if the benefit promised by this
Agreement (a) were provided exactly as called for by this Agreement, and (b) had
the favorable economic, tax and legal characteristics customary for plans,
policies or arrangements of that type.  Furthermore, if such adverse consequence
would affect the Employee or the Employee’s dependents, the Employee shall have
the right to require that the Company provide such an Alternative Benefit.

 

14.           ENTIRE AGREEMENT, MODIFICATION.  Subject to the provisions of
Section 15 hereof, this Agreement contains the entire agreement between the
Parties with respect to the employment of the Employee by the Company and
supersedes all prior and contemporaneous agreements, representations, and
understandings of the Parties, whether oral or written.  No modification,
amendment, or waiver of any of the provisions of this Agreement shall be
effective unless in writing, specifically referring hereto, and signed by both
Parties.

 

15.           NON-EXCLUSIVITY OF RIGHTS.  Notwithstanding the foregoing
provisions of Section 14, nothing in this Agreement shall prevent or limit the
Employee’s continuing or future participation in any benefit, bonus, incentive
or other plan, program, policy or practice provided by the Company for its
executive officers, nor shall anything herein limit or otherwise affect such
rights as the Employee has or may have under any stock option, restricted stock
or other agreements with the Company or any of its subsidiaries.  Amounts which
the Employee or the Employee’s dependents or beneficiaries are otherwise
entitled to receive under any such plan, policy, practice or program shall not
be reduced by this Agreement except as provided in Section 6 hereof with respect
to payments under the Executive Severance Benefit Plan if cash payments of
annual base salary are made hereunder.

 

16.           WAIVER OF BREACH.  The failure at any time to enforce any of the
provisions of this Agreement or to require performance by the other party of any
of the provisions of this Agreement shall in no way be construed to be a waiver
of such provisions or to affect either the validity of this Agreement or any
part of this Agreement or the right of either party thereafter to enforce each
and every provision of this Agreement in accordance with the terms of this
Agreement.

 

17.           GOVERNING LAW.  This Agreement has been made in, and shall be
governed and construed in accordance with the laws of, the State of North
Carolina.  The Parties agree that this Agreement is not an “employee benefit
plan” or part of an “employee benefit plan” which is subject to the provisions
of the Employee Retirement Income Security Act of 1974, as amended.

 

18.           TAX WITHHOLDING.  The Company may withhold from any amounts
payable under this Agreement such federal, state or local taxes as shall be
required to be withheld pursuant to any applicable law or regulation.  Where
withholding applies to Class A Shares, the Company shall make cashless
withholding available to the Employee.

 

19.           EXPENSE OF ENFORCEMENT.  The Company shall reimburse reasonable
attorney fees and expenses incurred by the Employee to enforce the provisions of
this Agreement, even if his claims are not successful, provided they are not
ultimately determined by the court to be frivolous.

 

20.           REPRESENTATION.  The Company represents and warrants that it is
fully authorized and empowered to enter into this Agreement and that the
performance of its obligations under this Agreement will not violate any
agreement between it and any other person, firm or organization.

 

21.           SUBSIDIARIES AND AFFILIATES.  Notwithstanding any contrary
provision of this Agreement, to the extent it does not adversely affect the
Employee, the Company may provide the compensation and benefits to which the
Employee is entitled hereunder through one or more subsidiaries or affiliates,
including, without limitation, Sealy, Inc.

 

8

--------------------------------------------------------------------------------


 

22.           NO MITIGATION OR OFFSET.   In the event of any termination of
employment, the Employee shall be under no obligation to seek other employment. 
Amounts due the Employee under this Agreement shall not be offset by any
remuneration attributable to any subsequent employment he may obtain.

 

23.           SOLE REMEDY.  The Parties agree that the remedies of each against
the other for breach of this Agreement shall be limited to enforcement of this
Agreement and recovery of the amounts and remedies provided for herein.  The
Parties, however, further agree that such limitation shall not prevent either
Party from proceeding against the other to recover for a claim other than under
this Agreement.

 

IN WITNESS WHEREOF, the Company and the Employee have executed this Agreement as
of the day and year first above written.

 

 

SEALY CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

Jeffrey C. Claypool

 

Jeffrey C. Claypool

 

Corporate Vice President Human Resources

 

 

 

 

 

 

 

 

 

 “EMPLOYEE”

 

 

 

 Louis Bachicha

 

9

--------------------------------------------------------------------------------
